Case 1:19-cv-00982-CMH-MSN Document 26 Filed 10/15/19 Page 1 of 4 PageID# 418




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA
                             ALEXANDRIA DIVISION


 PLYMOUTH COUNTY RETIREMENT                  Case No. 1:19-cv-00982-CMH-MSN
 SYSTEM, Individually and On Behalf of All
 Others Similarly Situated,
                                             CLASS ACTION
                         Plaintiff,

                  v.

 GTT COMMUNICATIONS, INC.,
 RICHARD D. CALDER, JR., CHRIS
 MCKEE, and MICHAEL SICOLI,

                         Defendants



      NORFOLK COUNTY RETIREMENT SYSTEM’S NON-OPPOSITION TO
     COMPETING MOTIONS FOR APPOINTMENT AS LEAD PLAINTIFF AND
             APPROVAL OF SELECTION OF LEAD COUNSEL
Case 1:19-cv-00982-CMH-MSN Document 26 Filed 10/15/19 Page 2 of 4 PageID# 419




        Proposed Lead Plaintiff Norfolk County Retirement System (“Norfolk”) respectfully

 submits this non-opposition with respect to the pending motions for appointment as Lead

 Plaintiff and approval of selection of Lead Counsel in the above-captioned securities class action

 (the “Action”).

        On September 30, 2019, Norfolk filed a motion for appointment as Lead Plaintiff and

 approval of selection of Lead Counsel for the Class. See ECF No. 13. Based upon a review of

 the motions and supporting documentation provided by the other movants seeking appointment

 as Lead Plaintiff, it appears that Norfolk does not possess the “largest financial interest in the

 relief sought by the class,” as required by the Private Securities Litigation Reform Act of 1995.

 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(bb).

        Were the Court to determine, however, that the other movants seeking appointment as

 Lead Plaintiff are incapable or inadequate to represent the Class in this litigation, Norfolk stands

 ready, willing, and able to serve as Lead Plaintiff in the Action. Norfolk reserves any and all

 rights to participate in any recovery in the Action.

 Dated: October 15, 2019                                Respectfully submitted,

                                                         /s/ Susan R. Podolsky
                                                        LAW OFFICES OF SUSAN R.
                                                        PODOLSKY
                                                        Susan R. Podolsky (Va. Bar No. 27891)
                                                        1800 Diagonal Road, Suite 600
                                                        Alexandria, Virginia 22314
                                                        Telephone: (571) 366-1702
                                                        Facsimile: (703) 647-6009
                                                        Email: spodolsky@podolskylaw.com

                                                        Proposed Liaison Counsel for the Class

                                                        Christopher J. Keller
                                                        Eric J. Belfi
                                                        Francis P. McConville
                                                        LABATON SUCHAROW LLP
Case 1:19-cv-00982-CMH-MSN Document 26 Filed 10/15/19 Page 3 of 4 PageID# 420




                                          140 Broadway
                                          New York, New York 10005
                                          Telephone: (212) 907-0700
                                          Facsimile: (212) 818-0477
                                          Emails: ckeller@labaton.com
                                          ebelfi@labaton.com
                                          fmcconville@labaton.com
                                          Counsel for Proposed Lead Plaintiff Norfolk
                                          County Retirement System and Proposed Lead
                                          Counsel for the Class




                                      2
Case 1:19-cv-00982-CMH-MSN Document 26 Filed 10/15/19 Page 4 of 4 PageID# 421




                                  CERTIFICATE OF SERVICE

        I certify that on this 15th day of October, 2019, I electronically filed this Non-Opposition

 of Norfolk County Retirement System using the Court’s CM/ECF system, and the Non-

 Opposition will be sent electronically to the registered participants as identified on the Notice of

 Electronic Filing.


                                                     /s/ Susan R. Podolsky
                                                        Susan R. Podolsky
